*646MEMORANDUM**
We affirm the district court’s denial of Aaron T. Frazier’s motion to withdraw his guilty plea. We review the district court’s findings of fact for clear error1 and its denial of the motion to withdraw the guilty plea for abuse of discretion.2 We find no error in the district court’s comprehensive findings, which more than adequately supported its ultimate decision to deny Frazier’s motion.
The court did not err by considering the delay between Frazier’s guilty plea and his letter contending that plea was involuntary,3 by crediting Frazier’s testimony at his Rule 11 hearing over his subsequent testimony,4 and by concluding that Frazier ultimately presented no credible evidence of coercion and no credible evidence of lack of preparation on the part of his attorney.
To the extent Frazier asks us to consider an independent claim of ineffective assistance of counsel, we decline to do so. Ineffective assistance claims are cognizable on direct appeal only in cases in which the record is sufficiently developed to permit the court to resolve the issue and when counsel’s assistance was “so inadequate as obviously to deny” the defendant his constitutional rights.5 This is not such a case.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. Diamond v. City of Taft, 215 F.3d 1052, 1055 (9th Cir.2000).


. United States v. Youpee, 419 F.2d 1340, 1343 (9th.Cir.1969).


. See United States v. Navarro-Flores, 628 F.2d 1178, 1184 (9th Cir.1980).


. See United States v. Castello, 724 F.2d 813, 815 (9th Cir.1984).


. United States v. Rewald, 889 F.2d 836, 859 (9th Cir.1989), amended by 902 F.2d 18 (9th Cir.1990).